DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims 15-21 drawn to an invention nonelected with traverse in the reply filed on 06/20/2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-14) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 04/25/2022.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
c) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claim 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not provide how the electronic component is in physical contact with the encapsulant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Specifically, wherein the electronic component is in physical contact with the encapsulant, as recited in claim 10. As such, the applicant's specification does not disclose enough to enable one of ordinary skill in the art to determine how the electronic component with physical contact with the encapsulant, as recited in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellsworth et al., US 2017/0229377 A1.

Claims 1, 2. Ellsworth disclose a module (such as the one in fig. 1), comprising: 
-an electronic component (item 106); 
-an enclosure (item 110) at least partially enclosing the electronic component and defining a module interface (such as item 108) at which the module is configured to be mounted on a mounting base (item 102); 
-and a gas flow-inhibiting sealing at the module interface and configured to inhibit gas from propagating from an exterior of the module towards the electronic component. This limitation would read through [0012] wherein is disclosed that manifold structure 116 may include sealing features 114, such as O-rings or gaskets, to prevent coolant from leaking at the passageway interfaces of the manifold structure 116 and the water cooled module 118. 

Claim 3. Ellsworth disclose the module of claim 1, wherein the enclosure comprises a housing accommodating the electronic component. This limitation would read through the structure of fig. 1, as seen item 106 is enclosed.

Claim 4. Ellsworth disclose the module of claim 3, wherein the housing defines the module interface (item 108, fig. 1).

Claim 5. Ellsworth disclose the module of claim 1, wherein the gas flow-inhibiting sealing has a substantially annular shape. This limitation would read through [0012] wherein is disclosed that manifold structure 116 may include sealing features 114, such as O-rings or gaskets, to prevent coolant from leaking at the passageway interfaces of the manifold structure 116 and the water cooled module 118. 

Claim 6. Ellsworth disclose the module of claim 5, wherein the substantially annular shape is a closed ring or an open ring. This limitation would read through [0012] wherein is disclosed that manifold structure 116 may include sealing features 114, such as O-rings or gaskets, to prevent coolant from leaking at the passageway interfaces of the manifold structure 116 and the water cooled module 118. 

Claim 11. Ellsworth disclose the module of claim 1, further comprising a carrier (item 102) that carries the electronic component. 
 Allowable Subject Matter
6.	Claims 7-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 7 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the gas flow-inhibiting sealing is made of a compressible material.
 (B)	Since claim 8 is dependent claim of objected claim (claim 7), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 7).	

(C)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the gas flow-inhibiting sealing is made of an elastic material.

(D)	Since claim 10 is dependent claim of objected claim (claim 9), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 9).	
(E)	Claim 12 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising a further gas flow-inhibiting sealing between the carrier and the enclosure. 
(F)	Claim 13 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein at least one of: the gas flow-inhibiting sealing comprises a gas- diffusion inhibiting material; the gas flow-inhibiting sealing comprises sacrificial particles configured to consume corrosive gas; the electronic component has at least one pad made of a corrodible material being corrodible by the corrosive gas; electrically conductive needles electrically couple the electronic component with an exterior of the module; and the electronic component is a power semiconductor chip. 
 
(G)	Claim 14 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the gas flow-inhibiting sealing is a gas flow-tight sealing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899